Citation Nr: 0909619	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  06-02 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington


THE ISSUE

Entitlement to service connection for hepatitis C with 
cirrhosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1966 to April 
1969.

This matter comes before the Board of Veterans Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO).

The Board notes that the Veteran was scheduled for a Travel 
Board hearing before a Veteran's Law Judge.  However, the 
Veteran requested that the hearing be cancelled and that his 
case be sent to the Board for disposition without a hearing.  
Therefore, no hearing was held.  38 C.F.R. § 20.704(e).


FINDING OF FACT

The Veteran's hepatitis C was not shown to have been present 
during service, nor is it shown to be related to any in-
service occurrence or event.  Cirrhosis was first 
demonstrated many years after separation from service.


CONCLUSION OF LAW

The Veteran's hepatitis C with cirrhosis was not incurred in 
or aggravated by active service, nor may cirrhosis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), which 
stated that "VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim," was removed.  This amendment applies to all 
applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

Here, the above cited notice requirements were satisfied by 
letter dated February 2004 that was sent to the Veteran by 
the RO.  In this letter, issued prior to the rating decision, 
the RO informed the Veteran of its duty to assist him in 
substantiating his claims under the VCAA and the effect of 
this duty upon his claims, as well as what information and 
evidence must be submitted by the Veteran.  

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which the Court held that VCAA 
notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.  A letter dated in March 2006 adequately informed 
the Veteran how VA assigns a disability rating and an 
effective date, and his claim was subsequently readjudicated 
in an Supplemental Statement of the Case dated in October 
2007.  In any event, any error in providing the notice 
required by Dingess is harmless in this case insofar as 
service connection is denied, hence no rating or effective 
date will be assigned with respect to this claimed condition.   

We therefore conclude that appropriate notice has been given 
in this case.

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
service treatment records, statements from the Veteran and 
his representative, and various private medical records that 
were obtained in connection with a prior claim by the 
Veteran.  A VA examination was provided in connection with 
this claim.  The Veteran did not indicate that any additional 
private treatment records exist relevant to his hepatitis C.  
The Board notes that the Veteran's VA treatment records 
indicate that the Veteran reported to his certified 
therapeutic recreation specialist that he is receiving 
benefits from the Social Security Administration (SSA).  
Although the Veteran's Social Security Administration (SSA) 
file is not of record herein, there is no evidence that the 
Veteran's claim pertains to his hepatitis C.  Rather, the 
Veteran reported that he is unable to work due to knee, 
wrist, and back pain.  Hence SSA records would not be 
relevant to the issue on appeal.  See 38 C.F.R. § 
3.159(c)(2).  The Board therefore finds that the VA satisfied 
its duty to assist. 

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may be granted for any disease diagnosed after discharge if 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Certain diseases, 
including cirrhosis of the liver, are presumed service 
connected if manifested to a compensable degree within one 
year after service, provided such presumption is not rebutted 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence 
or, in certain circumstances, lay evidence of an in-service 
occurrence or aggravation of a disease or injury, and medical 
evidence establishing a nexus between the in-service disease 
or injury and the current disability.  See, e.g., Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  A preexisting disease or 
injury will be considered to have been aggravated by service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
38 C.F.R. § 3.306(a).  The requirement that a current 
disability exist is satisfied if the claimant had a 
disability at the time his claim for VA disability 
compensation was filed or during the pendency of the claim.  
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Board reviewed the entire claims file.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that all of 
the evidence submitted by the Veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claim 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West,  218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

	A.  Facts

The Veteran's service treatment records do not show any 
diagnosis of, or treatment for, any form of hepatitis during 
service.  They show that the Veteran received various 
immunizations, but do not identify the method by which the 
immunizations were administered.  The Veteran's entrance and 
separation physicals indicate that the Veteran did not have 
any tattoos prior to entering service, but had tattoos on 
both his arms and on right hip after service.  The Veteran's 
military occupational specialty (MOS) was Hawk missile 
crewman.  He did not serve in Vietnam.  

The Veteran was diagnosed with hepatitis C in April 2002 
after the initial labs performed in connection with his 
establishing care with VA were positive for hepatitis C 
antibodies and viral RNA.  The Veteran reported risk factors 
including multiple surgeries and multiple tattoos.  He also 
reported that one of his ex-wives had hepatitis C.  In June 
2005, he told his addictions therapist that one of his ex-
wives was a heroin addict.  The Veteran was seen in the liver 
clinic in November 2002, and at that time he reported to his 
physician risk factors including blood transfusions before 
1992 and tattoos.  In April 2002, the Veteran reported 7 past 
surgeries for knee and wrist problems.  The earliest surgery 
documented in the Veteran's private medical records was wrist 
surgery in 1981, but the record does not document whether any 
blood products were administered.  The Veteran's VA treatment 
records also reflect a long history of polysubstance abuse 
but they do not record any reports of intravenous drug use by 
the Veteran.

In connection with his claim, the Veteran completed a "Risk 
Factors Hepatitis Questionnaire" in March 2004.  On the 
questionnaire he denied all risk factors other than tattoos 
or body piercings.  

The Veteran was examined by VA in connection with his claim 
in September 2007.  The Veteran's hepatitis was noted to be 
asymptomatic.  At the examination, the Veteran denied getting 
any tattoos until approximately 8 years prior to the 
examination.  However, when the Veteran was asked about the 
fact that his separation physical noted that he had tattoos 
at discharge, he stated that he might have had a tattoo in 
service.  He denied IV drug use, blood transfusions, or that 
his ex-wife had hepatitis C.  The examiner diagnosed the 
Veteran with cirrhosis due to hepatitis C, child's A.  The 
examiner stated that she was unable to determine the cause of 
the Veteran's hepatitis C "without resorting to mere 
speculation."

	B.  Analysis

The Veteran claims his hepatitis C was caused by inoculation 
via jet injector.  In the alternative, his representative 
claims that the Veteran contracted hepatitis C as a result of 
tattoos he received during service.  

There is no medical evidence that the Veteran contracted 
hepatitis C during service.  There is also no evidence that 
the Veteran's cirrhosis of the liver was present within one 
year after service.

The only medical evidence in the record addressing the 
etiology of the Veteran's hepatitis C is the VA examiner's 
statement that she could not determine how the Veteran 
contracted hepatitis C.  The examiner's conclusion that she 
was unable to determine the source of the Veteran's hepatitis 
C infection without resorting to speculation was not 
equivalent to a statement that it was at least as likely as 
not that the Veteran contracted hepatitis C during service 
and it did not create reasonable doubt which must be resolved 
in favor of the Veteran.  See 38 C.F.R. 3.102.  Absent a 
medical nexus between the Veteran's hepatitis C and a disease 
or injury in service, service connection may not be granted.  
Moreover, the Veteran reported various risk factors, 
including tattoos during and after service, several surgeries 
after service, and a former spouse who was infected with 
hepatitis C.

The Veteran's statement that he contracted hepatitis C from a 
jet injector is insufficient to establish causation, because 
there is no evidence that the Veteran possesses the requisite 
medical training or credentials to render an opinion as to 
the etiology of any medical condition.  See, e.g. Wallin v. 
West, 11 Vet. App. 509, 514 (1998).  See also, e.g., Espiritu 
v. Derwinski,  2 Vet. App. 492, 494-495 (1992).  The 
conjecture of the Veteran's representative that the Veteran 
may have been infected with hepatitis C as a result of a 
tattoo during service is likewise insufficient to establish 
causation.  Id. 

It has been explained that there is no evidence of air 
injector guns causing hepatitis C, although the VA has 
acknowledged that it is biologically possible.  There is no 
showing in this case that the hepatitis stems from the 
injection, nor is there any medical or scientific evidence to 
support that position.

Further it is noted that when initially told of the hepatitis 
C, appellant indicated that a former wife had the disease.  
He also indicated that he had post-service blood transfusions 
and tattoos.  Since filing his claim for benefits, he has 
denied these risk factors.  His credibility/memory is not 
taken as particularly probative, as he also was unable to 
recall that he had tattoos in service.  In short there is no 
competent evidence that the hepatitis results from any in-
service occurrence or event.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for hepatitis C with cirrhosis is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


